 JOURNAL GAZETTE COMPANY69(3) by discrimination in regard to hire or tenure of employment or anyterm or condition of employment to encourage or discourage membershipin any labor organization: ... .The General Counselin his brief citesContinentalOil Company v. N.L.R.B.,113 F. 2d 473 (C.A. 10),andSoutheasternPipe Line Company,103 NLRB 341,for the proposition that transfer of an employeeto another job may be an act ofdiscrimination even thoughthe job was better.An examination of those cases re-vealsthe employees weretransferredto less desirable jobs.Here David was offereda betterjob.Here theevidence preponderates that in David'snew job with Re-spondenthe couldhave remained a member ofthe Unionand if theUnion had sodesired it could have attemptedto represent him in collective bargaining.Accept-ing David's testimonythathe was theonly full-time mailroom employee, I do notfind that the offer tohim of a better job in any way inhibitedunion organizationor constituted conductin any way proscribed by Section 8 of the Act.The factthat Collins mistakenlywas underthe belief that David's transfermight tend to im-pede union organizationin the mailroom is not regardedas sufficient to establishan unfairlabor practice in the context of the facts here presented.Respondent'saction in offeringa better jobif anythingwould providean example for encourag-ing union membership.CONCLUSIONS OF LAWRespondent is engaged in commerce and inactivitiesaffecting commerce withinthe meaningof the Act.The Respondenthas not engaged in unfair labor practices as alleged in the com-plaint.[Recommendations omitted from publication.]Journal Gazette CompanyandAmerican Newspaper Guild, AFL-CIO.Case No. 13-CA-3469.February 9, 1961DECISION AND ORDEROn October 27, 1960, Trial Examiner Arnold Ordman issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom, as setforth in the copy of the Intermediate Report attached hereto.TheTrial Examiner also found that the Respondent had not engaged inother unfair labor practices alleged in the complaint and recom-mended that such allegations be dismissed.Thereafter, the Respond-ent filed exceptions to the Intermediate Report, together with a sup-porting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis proceeding, and hereby adopts the findings, conclusions, andrecommendations 1 of the Trial Examiner.1As no exceptionswere filed tothe Trial Examiner's recommendations that the Section8(a) (3) allegations be dismissedand that the customaryposting of a noticebe dispensedwith, we adopt thempro forma.130 NLRB No. 5. 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the entire record in this case, and pursuant to Section 1O(c)of the National Labor Relations Act, as amended,the National LaborRelations Board hereby orders that the Respondent,Journal GazetteCompany, FortWayne,Indiana, its officers, agents,successors, andassigns, shall :1.Cease and desist from coercive interrogation of its employeesconcerning union matters.2.Cease and desist from in any like or related manner interferingwith, restraining,or coercing its employees in the exercise of theirright to self-organization,to form labor organizations,to join orassistAmerican NewspaperGuild or anyother labor organization,to bargain collectively through representatives of their own choosing,and to engage in other concerted activities for the purpose of col-lective bargaining or other mutual aid or protection,or to refrainfrom any and all such activities.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the Respondent violated Section8(a)(3) of the Act.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding, with all parties represented, was heard before the duly designatedTrial Examiner in Fort Wayne,Indiana, onMay 10 and 1 l and June 7, 1960Thecomplaint alleged, and the answer denied, that Journal Gazette Company, hereincalled Journal Gazette or Respondent, violated Section8(a)(1) and(3) of the Na-tional Labor Relations Act, as amended.The issues litigated were: (1) whether Re-spondent, through its vice president, Miller Ellingham, engaged in interrogation of,and made certain statements to, employees which interfered with organizationalrights guaranteed them by the Act; and (2) whether Respondent discriminatorilydischarged Richard Harmeson and Jane 1. Strong and discriminatorily demoted RuthJoann Banko, also known as Joann Banko, because of their union membership andactivities.Prior to the taking of evidence Respondent moved to dismiss the complaint hereininsofar as it alleged interrogation and other statements as violative of Section 8(a) (1)of the Act.Respondent argued that these matters were disposed of by a priorsettlementagreement between itself and the Regional Director of the Board pur-suant to which Respondent had posted appropriate notices. It appeared, however,that the settlement agreement had on its face been subject to approval by the GeneralCounsel, and that General Counsel had not approved but, on the contrary, had setasidethe settlement agreement, duly notifying Respondent of its action at all relevantstages.Accordingly, the Trial Examiner denied Respondent's motionRespondentagainmoved for the dismissal of the complaint, this time in its entirety,at the close of General Counsel's case and after presentation of evidence by theCharging Party.That motion, too, was deniedAt the conclusion of the hearingand after all parties had presented evidence, Respondent once more moved to dismissthe complaint in its entirety.The Trial Examiner reserved ruling.That motion isnow disposed of in accordance with the findings set forth hereunderRespondentargued orally at the end of the hearingand all partiesthereafter filed briefs whichhave been carefully considered.Upon the entire record herein, and from his observation of the witnesses, theTrial Examiner hereby makes the following- JOURNAL GAZETTE COMPANYFINDINGS AND CONCLUSIONSI.THE BUSINESS OF THE RESPONDENT71Respondent,an Indianacorporation, has its principal office and place of businessin Fort Wayne, Indiana, where it publishes a paper known as the Journal Gazette.During the calendar year 1959, Respondent held membership in, or subscribed to,various interstate news services, published various syndicated features, advertisednumerous nationally sold products, and derived a gross revenue from these operationsin excessof $3,000,000.Respondent admits, and I find, that Respondent is engagedin commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe parties stipulated at the hearing,and I find, that American Newspaper Guild,AFL-CIO,'herein called the Guild, is a labor organization within the meaning ofSection 2(5) of the Act.HI.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundIn the summer of 1959 organizational activities began among the employees of theJournal Gazette and among the employees of the News Sentinel, the other newspaperin Fort Wayne.Richard C. Harmeson, a Journal Gazette employee, played a leadingrole in these organizational activities.On September 13, 1959, a provisional localof the Guild was formed with Harmeson as president and Donald Michaels, a co-worker on the Journal Gazette, as treasurer.The offices of vice president and secre-tary were filled by employees of the News Sentinel. Following the election Harmesonprepared a news release for broadcast over the radio and television stations in FortWayne.The Journal Gazette openly opposed the Guild's organizational efforts.However,the organizational efforts continued and in due course a Board-conducted electionwas scheduled for January 14, 1960, to determine the employees' desires respectingtheir representation for purposes of collective bargaining.The events with whichwe are here concerned occurred during the months of September, October, and No-vember, 1959, preceding the election.B. Findings and conclusions relating to interrogation, threats, and promises of benefitThe complaint alleges and the answer denied that during the period from Septem-ber 19 to 30, 1959, Respondent, through Miller Ellingham, its vice president, inter-rogated employees concerning their membership in and activities on behalf of theGuild; interrogated employees concerning the names of the officers of the Guild;promised employees that a pension plan would be instituted if the Guild did not getinto the plant; stated to employees that the Journal Gazette was opposed to a unionand that if the employees voted for the Guild their privileges would be taken away;and stated to employees that the Journal Gazette would not bargain with the Guildif the employees selected that organization as their bargaining agent.The evidencerelating to these allegations is set forth hereunder.Melvin E. Dixon, an employee of Journal Gazette, testified that in the latter partof September 1959, he was asked by Ellingham to step into the latter's office.Noone else was present.According to Dixon-Mr. Ellingham said that he had been informed that I was interested in theGuild movement and this I agreed to, "Yes." and he wanted to know my rea-sons and I told him that I had also been pro-union and I thought maybe wecould gain some benefits through the Guild and he thought that I should con-sidermy feelings and think very seriously on how I would vote in the election.'This proceeding was Initially instituted against Journal Gazette Company and/orFort Wayne Newspapers. Inc.However, at the opening of the hearing in the proceedingFortWayne Newspapers, Inc, moved for dismissal of the complaint against it on theground,inter alma,that the complaint did not charge Fort Wayne Newspapers, Inc, withany unfair labor practices.General Counsel joined in the motion and the ChargingParty,American Newspaper Guild, AFL-CIO, stated that it had no objection thereto.The Trial Examiner granted the motion.Accordingly, the name of Fort Wayne News-papers, Inc., has been omitted from the caption. 72DECISIONSOF NATIONALLABOR RELATIONS BOARDAccording to Dixon, Ellingham also said on this occasion that Dixon "couldn't getanything through the union that [he] could gain as an individual," that the JournalGazette did not want union men writing for it, and that there was a pension planin the making and it would be put into effect within the near future though he couldfix no precise date.James Bannon, police reporter at the Gazette, testified that during this sameperiod, in the latter part of September, Ellingham came to Bannon's desk and askedthe latter if he would like to talk union.When Bannon agreed, the two individualswent into Ellingham's office.According to Bannon,Mr. Ellingham said, "I understand you are interested in the union movementout there" and I said "Yes, I am," and he said, "Well, I can tell you one thing,"he said, "We don't want that union in here and we are going to do all we canto oppose it."He said "We don't want union people writing our copy."Hesaid, "All a union can do for you is collect dues and assessments.We don'tlike to think about these things or talk about these things but these thingsoften do lead to strikes and I want to assure you that if this should lead to astrike here we intend to continue to publish this paper and we can get peopleto come in and do your job."Mr. Ellingham told me that they may have toset [sic] down at a bargaining table with the union but all that the union couldget for us is what they wanted to give and he said "I can assure you that willbe very little."Bannon testified that Ellingham asked why he, Bannon, was interested in the Guildand that he replied that he was interested in the Guild because of the pension plan.Ellingham retorted, according to Bannon, "Well, we may have a pension plan heresome day, but it won't be because of the union." Some further discussion ensuedabout the amount of Bannon's salary.Bannon testified that Ellingham told himthat perhaps he was underpaid but that he should have come in and talked to Elling-ham instead of going to the Guild about his pay.The other testimony relevant here was given by Joann Banko who was one ofthe three employees alleged to have been discriminated against. Joann Banko testi-fied that about this same period-she could not fix the precise date-Ellinghamasked her into his office and said he wanted to discuss the Guild situation.Accord-ing to Banko, Ellingham said:He didn't know my opinions or how I felt about it but he wanted to explaintheir side of it and as the discussion wore on then, of course, it became evidentthat I was at that time with the Guild and he asked me, "Why would you ofall people in the word be interested in the Guild," and I said, "Well, this maysurprise you but I expect to work awhile and I am interested in a retirementplan," and he kind of snickered about that and he said, "Well you realize thatthe only thing the Guild can do for you is charge you at least $100 dues ayear and make you go out on strike," and then we discussed the strike vote,et cetera .. . .As in the preceding instances, no one else was present at these conversations.Ellingham did not testify nor was his failure to testify explained. I find that hemade the statements and inquiries as set forth.The question presented, therefore,iswhether these statements and inquiries constitute interference, restraint, and coer-cion in violation of Section 8(a)(1) of the Act.A literal reading of Ellingham'sremarks concerning the pension plan does not warrant the conclusion that heexpressly conditioned such a plan upon the employees' rejection of the Guild.Nordid Ellingham flatly state that the Journal Gazette would not bargain collectivelywith the Guild if the employees selected that union as their bargaining representa-tive aOn the other hand, Ellingham's remarks as to the probable futility of anyfuture bargaining reflected an attitude which was hardly compatible with the good-faith fulfillment of the statutory bargaining obligation, and his comments as a wholerevealed an uncomprising hostility to the Guild calculated to instill in the employeesselected for interview a fear of the consequences of unionization. In such a contextEllingham's interrogation of the employees as to their interest in the Guild had anunmistakably coercive thrust even absent a literal threat of reprisal or force orpromise of benefit. I conclude, therefore, that Ellingham's interrogation, occurringin the course of discussions in which hostility to unionization and collective bargain-2 Similarly, there is no evidence that Ellingham interrogated employees concerning thenames of Guild officers or that he threatened a forfeiture of privileges if they embracedthe Guild. JOURNAL GAZETTE COMPANY73ing was unmistakably conveyed, constituted interference, restraint, and coercion withinthemeaning of Section 8(a)(1) of the Act. SeeBlue Flash Express, Inc.,109NLRB 591, 593-594.3C. Findingsand conclusions relating to the discharge of Harmeson and Strong andthe transfer of BankoThe complaint alleges that the Journal Gazette on or about October 4, 1959,discriminatorily discharged Richard C. Harmeson; on or about November 6, 1959,discriminatorily discharged lane I. Strong; 4 and on or about November 9, 1959, dis-criminatorily demoted Joann Banko, all because of their membership and activitiesin the Guild.The Journal Gazette entered a general denial to these allegations.As already noted, organizational activities among the Journal Gazette's employeesbegan in the summer of 1959. Harmeson played a very active role in the organiza-tional campaign and on September 13, 1959, was elected president of a provisionallocal of the Guild. Joann Banko was dues collector for the Guild at the JournalGazette and did her dues collecting for the most part either by contacting memberspersonally at the office or by leaving notes on their desks. Jane I. Strong, accordingto her own testimony which I credit, took a very inactive part in the Guild's activi-ties.She joined the Guild in July or August 1959 and wore a Guild pin towork I day. She paid her Guild dues the first couple of times, once to Robert Bruno,International representative of the Guild and once to Joann Banko when theywent out to eat. So far as appears, Jane I. Strong did not otherwise participate inGuild activitiesHarmeson's Guild sympathies were a matter of common knowledge and the factthat he was president of the Guild local was widely publicized and admittedly knownto the Journal Gazette. Joann Banko's conversation with Vice President Ellingham,already set forth, reveals that he knew of Banko's interest in the Guild, and Mana-ging Editor Inskeep testified that while he was not sure whether anyone told himBanko was or was not a member of the Guild, "we assumed that she might havebeen."In view of this evidence plus the additional evidence that Banko openlycollected dues in the Journal Gazette offices, I find that the Journal Gazette did knowof her attachment to the Guild.The situation as to Jane I. Strong is much lessclear.Her activities were, on her own account, extremely limited. She did wear aGuild pin to work 1 day but the record is devoid of any indication as to what thepin looked like or whether anyone of management saw it.Managing Editor Inskeeptestified that he never know whether Jane Strong was or was not a member of theGuild and that he did not known what a Guild pin looked like.Under all the cir-cumstances, I find this evidence in and of itself insufficient to establish knowledge bythe Journal Gazette of Strong's Guild membership or activities.General Counsel contends, however, that the discharge of Strong, no less thanthe discharge of Harmeson and the demotion of Banko, all of which occurredbetween October 4 and November 9, 1959, at the height of a Guild organizing drivetowhich the Journal Gazette was admittedly vigorously opposed, was part of ascheme to get rid of Guild adherents and defeat the organizational drive.TheJournal Gazette, for its part, contends that its actions were prompted solely by itsoperational needs and that the Guild membership and activities of the three indi-viduals affected, to the extent that it knew of their membership and activities, playedno role in its personnel actions.A few preliminary facts concerning the organizational structure of the JournalGazette will facilitate consideration of the particular personnel actions.The JournalGazette is a daily and Sunday newspaper having a circulation of about 70,000.Richard C. Inskeep is the managing editor and is in charge of personnel matters.The functions of the paper are departmentalized, unlike the situation in smallerpapers with more limited circulation.Thus, on the editorial side of the paper, asdistinguished from its business side, there is a copy desk department which handleswire services, mail and time copy, and syndicated columns.This unit, in whichRichard C. Harmeson was employed, consists of about six desk men, including aState editor and a wire editor, who work under ,the direction of News Editor James3In so concluding, I place no reliance on the fact, already noted, that Journal Gazettehad previously entered into an abortive settlement agreement wherein it undertook to re-frain,inter alia,from interrogating its employees concerning union matters.As JournalGazette correctly argues, entry into that agreement does not constitute an admission thatit actually engaged in such interrogation4 Jane Strong married sometime before the hearing and is occasionally referred to inthe transcript of hearing as Jane Straub. 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDLovett.Thereisalso areporting department which covers and reports all localnews, a sports department, and a society department which reports on local societynews and takes care of the women's page. Joann Banko and Jane I. Strong wereemployed in the society department. In addition, there is a Sundaymagazinedepart-ment.Each of these departments is separate and distinct with its own head who isresponsible in turn, as is James Lovett, to Inskeep, the managing editor.The particular personnel actions are now considered.1.Richard C. HarmesonRichard C. Harmeson was discharged on October 4, 1959. The facts relating tohis discharge are to a considerable extent undisputed.At the end of September or veryearly in October 1959 the Journal Gazette hired Park Williams as city editor.ParkWilliams had been an employee of the Journal Gazette for over 25 years prior tohis leaving the paper in 1952 and his last job on the paper had been that of managingeditor.He was commonly regarded as an outstanding newspaperman and when itbecame known sometime in 1958 that he might be available for reemployment atthe Journal Gazette, Managing Editor Inskeep engaged in a number of discussionswith him with a view toward recruiting his services.These discussions culminated,as already noted, in the hiring of Park Williams as city editor.The assignment of Williams to this top job necessitated a number of personnelshifts at the Journal Gazette.Kenneth Keller, who had held the job as city editor,was transferred to the job of Sunday magazine editor and the then Sunday magazineeditor,Glen Keene, was assigned to the copy desk where he had worked before.In consequence of this last shift, the copy desk was overstaffed by one man.To meet this situation Inskeep directed James Lovett, who was news editor incharge of the copy desk, to prepare a complete analysis of every man on the copydesk with respect to his capabilities, experience, and attitude, in order to determinewho should be dischargedHarmeson was one of the handful of men who workedon the copy desk, a job which he had been assigned when he reported to work atthe Journal Gazette about 15 months earlier.Except for Donald Michaels, treasurerof the newly formed Guild Local, Harmeson was lowest in seniority among the menon the copy desk.Michaels, though young and relatively new at the job, was re-garded both by management and by his fellow employees as extremely able.Lovett prepared the analysis pursuant to Inskeep's direction and on the basis ofthat analysis reported to Inskeep that Harmeson was in his view the least competentman on the copy desak.Accordingly, Inskeep directed Lovett to discharge Harmeson.About 1 a.m. on the morning of October 2 at the end of Harmeson's work shift,Lovett called Harmeson into an inner office to tell him he had been selected fordischarge.Lovett explained to Harmeson the personnel shifts resulting from therehiring of Williams, the resultant overstaffing of the copy desk, his preparation ofthe analysis, and the consequent decision to discharge Harmeson.Lovett also out-lined to Harmeson the duties and qualifications of the several copy desk men inorder to let Harmeson know the reason he was selected for termination.The discharge interview was apparently free of acrimony though, according toHarmeson's testimony, he was not satisfied with the explanation which Lovett gavefor his selection for discharge. In any event, at the conclusion of the interviewHarmeson asked Lovett for a letter of recommendation. Lovett forthwith prepareda letter which read:To Whoin It May Concern:This will serve to introduce Richard (Dick) Harmeson who has been amember of my staff for some time.Through circumstances beyond his control, he has been laid off for economyreasonsBeing one of the newer members of the staff, he, of course, wasaffected.While here he worked a variety of jobs on our universal desk, including wireand general.He's also done farm and general assignment work.Any con-sideration you can give him will be appreciated.Jim Lovn'rr,News Editor.After the discharge interview Harmeson went to a nearby tavern regularly patron-ized by the Journal Gazette personnel.A short time later, Lovett came in also andanother conversation ensued between the two individuals.Although the dischargecame up for discussion again, nothing of consequence occurred.5The only other6Harmeson testified that during the tavern discussion he asked Lovett whether thelatter would admit that the Cuild was the real reason for the discharge and that Lovett JOURNAL GAZETTE COMPANY75discussion concerning the discharge occurred 2 days later on October 6.Thatevening Harmeson,Robert E.Bruner,an International Representative of the Guild,Michaels, and another Journal Gazette employee met with Inskeep to discuss Harme-son's discharge. Inskeep at first refused to discuss the matter but later, accordingto the testimony of Bruner and Michaels which I credit, indicated that Harmesonhad not been doing good work. Inskeep was also asked why he had not put Harme-son to work as a reporter instead of hiring an outsider for the job. Inskeep repliedthat the outsider in question had extensive experience in his field and that the JournalGazette should not be expected to rehire a person who was low in seniority and whowas not doing good work.General Counsel contends that the real reason for the discharge of Harmeson washis activity and membership in the Guild. In support of this contention GeneralCounsel points to the fact that Respondent was bitterly opposed to the organizationof its employees, that Harmeson was known to Respondent to be in the forefrontof that activity, and that his selection for discharge occurred at the height of theorganizational campaign. In addition, General Counsel notes the fact that Harmesonwas not the lowestman inseniority on the copy desk, that he had received a $5weekly raise in wages only a few months prior to his discharge, and that his pastexperience as a newspaperman 6 warranted his retention on the staff of the JournalGazette as a reporter, if not on the copy desk itself.It is undisputed, of course, that the Journal Gazette was opposed to the Guild'sorganization efforts and that Harmeson's prominent role in those efforts was knownto Respondent.These circumstances, plus the circumstance that the discharge tookplace when it did, are grounds for suspicion as to the motivation which promptedthe discharge.But suspicion does not substitute for proof and the evidence is clearthat the reshuffling of jobs resulting from the hiring of Williams resulted in an over-staffing of the copy desk with the result that Harmeson was dischargedTo adoptGeneral Counsel's view, therefore, would require one to believe that RespondenthiredWilliams for the very important post of city editor and reshuffled some of itstop personnel, all to the end of getting rid of Harmeson, a relatively new employeein the lower level of its table of organizationAside from the fact that the variouspersonnel shifts were wholly reasonable up to and including the transfer of GlenKeene to his former post on the copy desk, it strains credulity to believe that ametropolitan newspaper would make such critical changes in its organization merelyto get rid of an unwanted employee.Finding, as I do, therefore, that the hiring of Williams and the shifts in personnelwhich ensued were unrelated to union considerations, the sole question remainingiswhether the selection of Harmeson for discharge was proper.As already noted,that selection was predicated on Lovett's analysis which he prepared at the directionof Inskeep and which revealed that Harmeson was the least competent man on thecopy desk.The record reveals that Harmeson had considerably less experiencethan any man on the copy desk except Michaels who was also a known Guild ad-herent and treasurer of that organization.But the record also establishes thatMichaels, though a new employee, did work of a very high caliber and senioritywas not the controlling consideration in the Journal Gazette's employment policy.Accordingly, even discounting,as asI do, much of the criticism which Lovett and,particularly, Inskeep leveled at the quality of Harmeson's work, I am satisfied thatthe latter's selection for discharge was based on an unbiased evaluation of the relativemerits of the employees on the copy desk.The letter of recommendation writtenby Lovett at Harmeson's request on the occasion of the discharge confirms this viewby the moderate nature of its endorsement of Harmeson. In this connection thefact that Harmeson had received a $5 raise a few months before his discharge carrieslittleweight inasmuch as this raise was largely automatic after a year of service onthe copy desk, and the testimony of Lovett and Inskeep in that regard establishesthat it was given Harmeson as an incentive to better work rather than as a rewardfor work already performed.did not replyLovett denied this interchangeAssuming that Harmeson did make thisquery and that Lovett heard it and did not reply, I would not regard Lovett's silence asan affirmation inasmuch as lie had previously explained at length the reason for the dis-chargeHarmeson also testified that Lovett told hint on this occasion that KennethKeller had been asked to do "missionary" work against the Guild but had refusedLovett denied this alsoHowever, absent any evidence as to who inade the alleged re-quest I would find no basis. nor is any claim made, for a finding of unfair labor practicein this regard.e Harmeson had done general reporting work on several small town newspapers beforereporting to work at the Journal Gazette 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDFinally,General Counsel's contention that Harmeson should in any event havebeen retained as a reporter is without merit.That proposal was advanced for thefirst time at the conference between Inskeep and the Guild representatives onOctober 6, 2 days after the discharge. Inskeep credibly testified that during histenure as managing editor no oiie had ever been transferred from the copy deskdepartment to the reporting department, or vice versa.No evidence to the con-trary was adduced.The fact that Harmeson was not transferred to a reporting jobwas wholly consistent with this past practice.On the whole record, therefore, I find that General Counsel has not sustained hisburden of proving that the discharge of Harmeson was discriminatory within themeaning of Section 8(a)(3) and (1) of the Act. I find rather that the selection ofHarmeson for discharge was the result of operational changes unrelated to unionactivities.2 Joann BankoOn or about November 9, 1959, Marion Cabler Fitzgerald was hired by theJournal Gazette as its society editor, thus displacing Joann Banko who had beendoing that job for about a year. Banko was thereupon assigned to the job of societycolumn writer but at no loss of pay and with no loss of fringe benefits.GeneralCounsel contends that this transfer constituted a discriminatory demotion for Bankoand that it was attributable to her Guild membership and activity.The JournalGazette takes the position, first, that no actual discrimination occurred becauseBanko suffered no loss of pay or benefits and, second, that in any event the personnelaction involved was the result of the paper's operational needs and was not attrib-utable to Guild membership or activities.The society editor is the head of the society department.? She is primarily re-sponsible for gathering and reporting social news, determining its relative impor-tance, the amount of coverage and space it should get, and like considerations whichare vital to the success of the society department of a paper.Accordingly, in addi-tion to technical competence, a thorough knowledge of local society, its prominentfamilies, and its social organizations is a highly desirable qualification for the job.Joann Banko was a relative newcomer to Fort Wayne, having arrived there fromColumbus, Indiana, in September 1957. In February 1958 she went to work for theJournal Gazette in the society department. In September 1958, the then societyeditor was leaving to return to school and Joann Banko was offered the job byMiller EllinghamJoann Banko took the job.About 3 weeks later she was givena $5 raise and several months later got another raise.During that period Banko per-formed the functions of society editor and was so listed in the 1959 edition ofEditor and Publisher, an authoritative publication in the newspaper field.In the meantime Inskeep, who had taken over the job as managing editor, waslooking for a new society editor.According to Inskeep's testimony, which I creditin this regard, he was dissatisfied with Banko's work performance as society editor,and so, too, was Fleming, the publisher of the Journal Gazette.Althoughacknowledging that he had not made any criticism of her work to Banko directly,Inskeep was of the view that Banko was making mistakes in reporting, in the assign-ment of space and coverage to various social events and functions, had a tendencyto report to work late, and generally was not adequately performing her job.Banko also testified as to these matters I am satisfied that in the case of Banko, asin the case of Harmeson, Inskeep tended to overstate the shortcomings to which hetestified.On the other hand, it is undisputed that Banko, as a relative newccmer toFort Wayne, lacked the kind of knowledge of that community, which, though notindispensable, is a decided asset in the performance of a society editor's function .ftIn any event, whatever the merit or lack of merit to Inskeep's evaluation of thequality of Banko's work, the record furnishes ample evidence and I find that Inskeephad been looking for a new society editor for a considerable period of time beforeorganizational activities began at the Journal Gazette, and continued his searchthereafter.Inskeep credibly testified that during this period he answered newspaperadvertisements, inquired of various newspapers where he knew people, and in thespring of 1959, discussed the problem with Sue Weber, society editor of the News-7No contention is made that a society editor exerei^es supervisory duties within themeaning of Section 2(11) of the Act8 Among other shortcomings to which Inskeep alluded was the fact that Banko wag un-able to give adequate coverage to certain important social functions because she would notattend such functions unescorted and her husband who was a newscaster on a local radiostation had conflicting working hours.Banko did not take issue with Inskeep's testimonyin this regard. JOURNAL GAZETTE COMPANY77Sentinel, the other newspaper in Fort Wayne. Shortly before Fitzgerald was hired,Inskeep found out through Cliff Milnor, a Journal Gazette columnist, that Fitzgeraldwas available.Fitzgerald had worked for the Journal Gazette from 1941 to 1945in the society department and as a general reporter, was a member of one of theold families in Fort Wayne, and belonged to and did public relations work for anumber of prominent social organizations in the community.On the basis of thisbackground Inskeep hired Fitzgerald as society editor and informed Banko of hertransfer.Banko accepted her change of assignment and for some time thereafterhelped break in Fitzgerald on certain technical phases of the job of society editor.On the basis of the foregoing evidence, and on the whole record, I find that theGeneral Counsel has not established that the demotion of Banko from her job associety editor was discriminatorily motivated.. In this connection I reject the defensethat no discrimination was involved because there was no loss of pay or benefitsinvolved.The job of society editor patently carries more professional prestige thanthat of society columnist and the transfer of Banko constituted a demotion in avery real sense.On the other hand, it is clear that Inskeep, whether his appraisal ofBanko's work was sound or unsound, was dissatisfied with her work and had beenlooking for a new society editor long before organizational activities began.Fitz-gerald's experience and other qualifications were such as not only to appeal toInskeep but also to Cliff Milnor who recommended her to Inskeep in the first in-stance.These considerations refute any contention that the Journal Gazette's ac-tions were prompted by its antipathy to the Guild or to Banko's activities in theGuild'sbehalf.Ifind that the allegations of the complaint relating to the dis-criminatory demotion of Banko have not been sustained.3.Jane I. StrongThe complaint alleges; and the answer denies,-that Respondent.discharged Jane I.Strong onor about November 6, 1959, because of her membershipand activities inthe Guild.The evidence afforded by the record on this issue is minimal.Jane I. Strongbegan heremploymentwith The JournalGazette onOctober 1,1958.Apart fromhighschool journalism,she had hadno priorexperience in newspaper work.How-ever,shewas assignedto thesociety departmentand workedon the women'spage.Arrangements were made for Bankoto give herthe necessary training for herjob.As alreadynoted, Strongjoined the Guild in July or August1959, wore aGuil¢-pin towork 1 day,and paid duesra- couple of times,but notat the JournalGazetteoffice.So far as appears,thiswas the limit ofher Guild activity.TheJournal Gazette denied knowledge of her membershipor activityand any inferencethatitdid know of such membershipor activitywould have to be based on sheerconjecture.Jane I. Strong was apparently discharged on or aboutNovember 6,1959, although therecord is virtually silent as to her termination.On this showingand withoutmore,the allegation that Jane I. Strong was discriminatorily dischargedis without foundation.It seems hardly necessary,therefore,to deal withthe- ancillarycontention, ad-vanced byGeneral Counselin itsbriefand-likewise advanced in the brief of theCharging Party,that Strong's discharge was an unfair labor practice because it flowedfrom the discriminatorydemotion of Banko and a consequent need to reduce thecomplement in the. societydepartment. - Quiteapart from other considerations, thiscontention is inapposite inasmuch as the premise-that Banko's demotion was dis-criminatoryis, for reasons already stated,without merit.Accordingly, I find thatRespondent did not unlawfully discriminate against Jane1. Strong in violation of Section 8(a) (3) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe unfair labor practices of the Respondent set forth in section III, above,occurring in connection with the operations of Respondent described in section I,above, have a close,intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes affecting commerce andthe free flow of commerce.V.THE REMEDYI have foundthatRespondent violated Section 8(a)(1) of theAct byits coerciveinterrogation of its employees concerning union matters.Pursuant to the mandateof Section 10 of theAct, Ishall, therefore,recommend that Respondent cease anddesistfrom suchconduct.I have foundthe remaining unfair labor practice allega-tions of the complaint to be withoutmerit.Accordingly,I shall recommend that 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch allegations be dismissed.As to affirmative relief,I shall not direct that thecustomary notice to employees be posted. It is undisputedthatpursuant to the abor-tive settlement agreement heretofore described,Respondent has already posted anotice to its employees stating,inter alia,that it would not interfere with the organiza-tional rights of its employees and that it would not interrogate its employees concern-ing the Guild.Under these circumstances,itwould be an idle gesture to require asecond posting of a virtually identical notice.SeeN.L.R.B.v.National BiscuitCompany,185F. 2d 123 (C.A. 3).The remedial purposes of the Act will besufficiently served in the instant case by the entry of a cease-and-desist provision.Uponthe foregoing findings of fact,and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1.Journal Gazette Company is an employer within the meaning of Section 2(2)of theAct andis engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.American Newspaper Guild,AFL-CIO,isa labor organization within themeaning of Section 2(5) ofthe Act.3.By coercively interrogating its employees,the Journal Gazette has interferedwith, restrained,and coerced its employees within the meaning of Section 8 (a)( I)of the Act.4.The aforesaid unfair labor practice affects commerce within the meaning ofSection 2(6) and(7) of the Act.5.Respondent has not engaged in other unfair labor practices as alleged in thecomplaint.[Recommendations omitted from publication.]InternationalHod Carriers,Building and Common Laborers'Union of America,Local No. 41,AFL-CIOandCalumet Con-tractors Association and George DeJong.Case No. 13-CC-202.February 10, 1961DECISION AND ORDEROn June 14, 1960, Trial Examiner Albert P. Wheatley issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in and was not- engaging in the unfairlabor practices alleged in the complaint and recommending that thecomplaint be dismissed in its entirety, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the General Coun-sel filed exceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersRodgers and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and finds merit in the General Counsel's exception and adoptsthe findings of the Trial Examiner only to the extent consistentherewith.130 NLRB No. 17.